Case 19-22715-CMB        Doc 56 Filed 07/15/19 Entered 07/15/19 16:03:01                Desc Main
                               Document      Page 1 of 3
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                     :
In Re: 5171 CAMPBELLS LAND CO., INC.,                :     Bankruptcy No. 19-22715 (CMB)
                                                     :
                               Debtor.               :
                                                     :     Chapter 11


               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES


         PLEASE TAKE NOTICE that Kohner, Mann & Kailas, S.C. (“KMK”) hereby appears
pursuant to Fed.R.Bankr.P. 9010(b) as counsel for Reinhart Foodservice, L.L.C., a creditor or
party in interest in the case of 5171 CAMPBELLS LAND CO., INC. KMK requests that it
receive, in addition to notice of matters set forth in Rule 2002, all notices issued in the above
captioned case after the date of this Notice; and KMK further requests a copy of all documents
filed in the above captioned case after the date of this Notice, including but not limited to
motions and other pleadings, stipulations, settlement agreements or orders of any kind.

        KMK further requests that the Debtor, Trustee and Clerk of the United States Bankruptcy
Court place the following name and address on the master mailing matrix and any abbreviated
service list in the above captioned proceeding:

                       Kohner, Mann & Kailas, S.C.
                       Attn: Samuel C. Wisotzkey
                       Washington Building
                       Barnabas Business Center
                       4650 N. Port Washington Rd.
                       Milwaukee, WI 53212-1059
                       swisotzkey@kmksc.com
                       (414) 962-5110
                       (414) 962-8725 (fax)

       Dated: July 15, 2019.
                                              KOHNER, MANN & KAILAS, S.C.
                                              Attorneys for Reinhart Foodservice, L.L.C.

                                               By:       /s/ Samuel C. Wisotzkey
                                                         SAMUEL C. WISOTZKEY (pro hac vice)
                                                         Washington Building
                                                         Barnabas Business Center
                                                         4650 N. Port Washington Rd.
                                                         Milwaukee, WI 53212-1059
                                                         Telephone (414) 962-5110
                                                         Facsimile (414) 962-8725
                                                         swisotzkey@kmksc.com
Case 19-22715-CMB   Doc 56   Filed 07/15/19 Entered 07/15/19 16:03:01   Desc Main
                             Document     Page 2 of 3
                                           Designated Local Counsel:

                                           Paul R. Yagelski, Esquire
                                           ROTHMAN GORDON, P.C.
                                           310 Grant Street
                                           Grant Building - Third Floor
                                           Pittsburgh, PA 15219
                                           Phone: (412) 338-1124
                                           Email: PRYage1ski@rothmangordon.com
                                           PA. ID. NO. 29959




                                       2
Case 19-22715-CMB        Doc 56   Filed 07/15/19 Entered 07/15/19 16:03:01              Desc Main
                                  Document     Page 3 of 3
                                CERTIFICATE OF SERVICE


The undersigned hereby certifies that on July 15, 2019 he caused the foregoing to be
electronically filed with the Clerk of the Court using the ECF system that will send notification
of such filing to the parties indicated on the Notice of Electronic Filing.



                                             By:    /s Samuel C. Wisotzkey
                                                    SAMUEL C. WISOTZKEY (pro hac vice)
                                             KOHNER, MANN & KAILAS, S.C.
                                             Washington Building
                                             Barnabas Business Center
                                             4650 North Port Washington Road
                                             Milwaukee, WI 53212-1059
                                             Telephone (414) 962-5110
                                             Facsimile (414) 962-8725
                                             Attorneys for Reinhart Foodservice, L.L.C.




                                                 3
